 530DECISIONS OF NATIONAL LABORRELATIONS BOARDUnited States Gypsum Company and District No. 57,International Association of Machinists and Aero-space Workers,AFL-CIO. Case 8-CA-8542November 19, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn August 18, 1975, Administrative Law JudgeIrvingM. Herman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, United StatesGypsum Company, Genoa, Ohio, its officers,agents,successors,and assigns, shall take the action set forthin thesaid recommended Order.iThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrulean Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950), enfd 188 F.2d 362 (CA 3, 1951) We havecarefully examined the record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge: Thiscase washeard before me on April 16, 1975, at Toledo,Ohio. The complaint, based on an amended charge filed byiAll dates are in 1974 unless otherwise specified.2I share Respondent's position that while the errors in the transcript oftestimony are too "voluminous" to correct,reconstruction of the record isnot essential for understanding sufficient for resolution of the case3The unit consisted ofAll production and maintenance employees at the Genoa,Ohio plantincluding the engineering clerk, the storeroom clerk, the chieftester andkiln relief foremen,but excluding temporary employees,packing reliefforemen, office clerical employees,and professional employees,guardsand supervisors as defined in the Act4The number of eligible voters in 1969 was 112221 NLRB No. 116District 57 of the International Association of Machinistsand AerospaceWorkers,AFL-CIO (herein called theUnion), on January 13, duly issued January 28. Theprimary issue is whether Respondent violated Section8(a)(5) of the National LaborRelationsAct, as amended(29U.S.C. Sec. 151,et seq.),herein called the Act, bywithdrawing recognition from the Union on July 31, 1974,1and thereafter refusing to recognize and bargain with it,and by unilaterally changing working conditions.Upon the entire record,2 including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of General Counsel and Respondent, I make thefollowing:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESSThe complaint alleges, the answer admits, and I find thatRespondent is a Delaware corporation and operates aplant in Genoa,Ohio,where it is engaged in themanufacture of construction products; that it annuallyships products.valued in excess of$50,000 directly topoints outside Ohio; and thatit isan employer engaged incommerce within the meaning of Section 2(6) and(7) of theAct.IT.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, andI find thattheUnionisa labor organization within the meaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.BackgroundThe Union was certified by the Board as bargainingrepresentative of the production and maintenance employ-ees at Respondent'sGenoa plant on September 28, 1964.3On petitionsfiled byRespondent in 1966, and again in1969,' the Union was recertified in each instance followingelectionswhich it won by votes of 82-24: and 75-32,4respectively. The Union (District 7) is comprised of threelocal lodges whose combined membership constitutes themembership of the Union. One of these, Local 1386, is thelocalforRespondent's plant.Membership records inevidence show that on May 16, 1969, the date of the 1969election,Local 1386 had 53 members, of whom only 51voted in the election.55Shaw testified, on thebasis of a book he identifiedas a bound ledger ofthe Local notmarked as an exhibit, thatinMay and June of1969 itsmembershiptotaled 65.However,that bookreflectedonly that acertainnumber of monthly paymentshad been madeduring that period, some ofwhich were attributableto either prior or subsequent months, hencedemonstratingits inadequacyas an appropriate membership measure forMay Also inadequateas a measure of membershipfor presentpurposes wasa five-sheetexhibit identifiedas the Local'smembership rolls listing themembers whopaid dues(for one ormore months) in each of the months ofApril-July 1969,and showing paymentsinMay by only 43 employees. The53-member figurementioned in the text above is derivedfrom a Univacprintout ofthe International'sMonthly Membership and Per Capita Tax UNITED STATES GYPSUM CO.531Throughout the bargaining history, the contracts negoti-ated were for 1-year periods. They contained neither unionsecurity nor checkoff provisions. The most recent contract(effective July 7, 1973), placed in evidence by Respondent,included the following clause as article II, section 1:The Company recognizes District Lodge No. 57 of theInternational Association of Machinists and AerospaceWorkers, AFL-CIO as the sole and exclusive collectivebargaining representative of all production and mainte-nance employees at the Genoa, Ohio, plant includingthe engineering clerk, the storeroom clerk, the chieftester, and kiln relief foremen, but excluding temporaryemployees,officeclericalemployees,professionalemployees, guards, and packing relief foremen and allother supervisors as defined in the Act. This recogni-tion isbased solely on the assurance of the Union byletterdated May 17, 1973, assuring the Company thatthisUnion then currently had active membership ofbargaining unit employees in excess of fifty percent(50%) of the total employees in the bargaining umt.6According to the undenied testimony of Kenneth Shaw,who, prior to his retirement on June 30, 1974, had been abusinessrepresentativeof the Union and the chiefnegotiatorof its contracts with Respondent since 1966,Respondent questioned-the Union's majority status in thenegotiations"many times, every year."2. - The 1974 negotiationsa.Commencementof negotiations and demands forproof of membership majorityOn April 15, 1974, Shaw wrote Respondent requestingnegotiationsfor modification of the contract. Respondent'snew works managerand chief negotiator, A.W. Alteneder,repliedMay 6, advising of his readiness to meet. Thepartiesmeton May 29 and again on June 6, at which timeAlteneder requested a letter from Shaw attesting the Unionmembership of a majority of the unit employees.7 Altened-er testified in respectto this as follows:Q.At that time did you, have any doubt that theunion representeda majority of the employees?A.Perhaps some doubt but nothing solid, no.Q.What did you base this on?A.Comments mostly that I had heard from peoplein the plant.Q.Well, who did you hear those comments from?A.From hourly employees; supervisory employ-ees.Q.Well, do you remember any specific ones thatyou heard it Trom?Report listing 57 members whose dues were paidfor May 1969.Checkingthis report against the Local'smembership roll for May reveals that 4 of the57 did not loin until after May 16,the date of the election.6As Respondent observes,there was no specific testimony"as to howlong the particular type of clause had been in the contract"However, par. 7of Respondent's answer suggests the presence of such a clause in the 1972-73 contract.7Respondent's brief defined this request as one for"compliance withArticle II of the contract."8While the immediate context of this quote places the date at July 30,A.None. I would have to say most of thedepartment heads in the plant.Shaw responded as follows on June 10:In response to your question at the June 6 meeting inyour office, on Majority Status of District No. 57, IAM& AW, at your plant.The writer refers you to your Company Files, theNational Labor Relations Case No. 8-RM-558,Date of. May 23, 1969Place of issue: Cleveland, OhioTrust this answers your question on the subject, andnegotiations will proceed on other proposals before usat the bargaining table.Becausethis letter "did not seem to agree with the terms asoutlined in the contract," Alteneder requested anotherletter, to which Shawsentthe following reply on June 28:In response to your request on subject of majorityrepresentation status of District No. 57, InternationalAssociation of Machinists & A.W.The writerso statesthat a majority of the aboveemployees in the Production and Maintenance Depts.,in your shop, are members of District No. 57-IAM &AW.Sam Griffin, who succeeded Shaw on July I after havingbeen the Union's assistant businessrepresentative, testifiedthat at every negotiatingsession heattended, even afterShaw's second letter, Alteneder continued to request ashowing of majoritystatus.Alteneder admitted this andthat it was not "unusual" for him to do so.During thesix sessionsof the negotiations prior to theUnion's strike onJuly 8, both sides presented proposals.Alteneder testified that if theUnion had acceptedRespondent's offer, he would havesigned acontract, andRespondent stipulated that "up to July 31, 1974, if therehad been anagreementbetween the parties, the companywould havesigned thecontract." It further stipulated thatprior to that date it "did not have sufficient doubts towithdraw recognition or to refuse to bargain with theUnion," 8 although Alteneder testified in this connectionthat he told Griffin on July 30 that he"no longer" was"sure" that the Union represented the majority.9However,he did admit at thehearingthat as of July 30 he "stillbelieved that [the Union] represented a majority of theemployees."b.The strike and picketingThe strike commenced on the morning of July 8 andended August 1. About July 10, responding to efforts bypickets to keep people out of the plant, Altenederthe next page of the transcript establishes the date asof July 31, consistentwith the stipulation noted in the prior sentence,supra.9 One of the more serious errors in transcription (fn.2, supra)hasAlteneder testifying at p. 27 that he had told Griffin at that time "that I didnot have any doubts that he represented the majority of the people."Without attempting to record the exact testimony,but on the entire record,and noting particularly Griffin's testimony at pp. 86-87 that Alteneder"continueld]to question the majority stattcs" at that time, I specifically findthat Alteneder did not so testify and that the sense of his testimony in thisrespect was that he expressed some doubt to Griffin. 532DECISIONSOF NATIONALLABOR RELATIONS BOARDorganized a caravan of those employees wanting to work.A preliminary injunction was entered by consent on July2310 in the Court of Common Pleas of Ottawa County,enjoining the Union and other unidentified defendantsfrom,inter alia,obstructing ingress and egress; placingnailsand other objects on access or entrance roadways;interferingwith entry or exit by force, violence, intirmda-tion or threats in any manner; or approaching or followingemployees or others for the purpose of threatening orotherwise coercing them into refraining from business withRespondent. The General Counsel issued an 8(b)(1)(A)complaint against the Union on August 23, alleging,substantially, placing signs at an entrance on July 9, "andcontinuing thereafter," indicating the names of employeescrossingthe picket line, and a sign stating "Get Apel," anemployee who had crossed the line; threats on July 9 toemployees entering and leaving the plant; firing a pistol onJuly 9 and pointing a pistol on July 11 in the direction ofcompany officials at the plant gate, and threatening themwith physical harm on July 12; obstructing ingress andegress of trucks belonging to other persons on July 10, 11,and 12; threatening bodily harm to drivers of such truckson July 10 and 11; obstructing and stopping such trucks onhighways after they left the plant on July 11 and 12; firinga starter pistol at employees and a supervisor leaving theplant on July 10; attempting to prevent a switch enginefrom entering the plant on July 10; striking, kicking, andthrowing rocks, eggs and eggs containing paint at automo-biles of nonstrikers entering and leaving the plant on July11, 22, 23, and 24; striking a truck at the plant gate with ahose withnailsprotruding and throwing a similar hoseunder the wheels of a truck on July 12; assaulting asupervisor at the plant gate on July 22; and hitting anofficialof Respondent on July 24 with eggs, and eggscontaining paint, at or near the plant gate."According to Alteneder's uncontradicted testimony, thenumber of pickets varied from day to day; employeescrossingthe line were called "scabs"; Respondent pickedup about 130 pounds of the nails referred to in thecomplaint; in addition to the hoses, boards and otherobjects were used by the pickets as bases for protrudingnails.Alteneder estimated the damages to propertyresultingfrom the acts described at about $10,000. He alsotestified that the violence increased in intensity as the strikecontinued, and that the injunction had no effect on thepicket line; that violence occurred virtually every day ofthe strike, although he could not specify particular conducton any given day, but July 30 was "relatively quiet," andthe 28th "was quiet" 12 although the picket line was never"totally silent."c.Resumption of negotiationsNegotiationswere resumed on July 25, the Unionseeking a raise of 55 cents per hour plus certain fringebenefits previously offered by Respondent, and Respon-10Alteneder testified that issuance of the decree was delayed about aweek asthe result of a stay obtained by the Union.11The Regional Director subsequently approved a settlement agreementcovering the allegations of the complaint. Both the settlement agreementand the injunction mentioned above contained nonadnussion clauses.12After some hesitation on cross-examination concerning the 28th,dent offering a 9 percent increase which amounted to 35 or36 cents an hour plus the fringes. A Federal mediatorbecame involved, and, according to Griffin, told him onJuly 26 that if the Union accepted Respondent's economicterms, Respondent would not insist on incorporating in thecontract any reference to its $50,000 civil action against theUnion or the disciplining and, discharge of certainstrikers.13Griffin had understood Respondent to haveinsisted on including such matters in the contract up tothat time. Griffin testified that he thereupon informed themediator that he would hold a meeting "as soon as possibleto attempt to ratify the contract, from these proposals."Meanwhile, on the 26th, a Friday, Alteneder mailed thefollowing letter to all the employees:TO:ALL PERSONS WHO WERE EMPLOYED WHEN THESTRIKE BEGAN ON JULY 8, 1974.Enclosed is a copy of the Injunction issued by HisHonor Judge Donald S. Wargowsky of the Court ofCommon Pleas of Ottawa County Ohio on July 23,1974 against the Union and its officials. As you can see,theUnion's picket line has now been limited to sixpeople per gate. The court has instructed thoseinvolved that any violence of any kind, at the plant oraway from it, by the Union or its members, will subjectthe responsible persons to contempt proceedings whichcan result in jail sentences as well as fines. In additionto this Injunction the Federal Government is process-ing similar type charges against the Union.The plant is peaceful. As a result of these procedures,there is now no longer a reason for anyone to stay outfor fear of violence, if he or she really wants to workduring the strike.So far, I have not insisted on more than partialoperation of the plant. However, in all fairness to theworking employees, to the Company and its customers,Imust now move promptly to fully man the plant andincrease the operations to a normal, pre strike level.Some jobs are still available and striking employeeswho have not committed acts which will subject themto lay off or discharge have the first right andopportunity to fill the available openings. The Compa-ny would like to fill them with experienced employees.But if you delay, we have no choice but to promptly fillyour job with the best new person immediatelyavailable.(Wedonow have applicants and havealready started hiring replacements for strikers.)I amnotadvising any of you to end or to continue thestrike.That is up to the Union. Just as the law givesemployees thecollectiveright to strike, it also givesthem theindividualright to work during the strike andit gives the Company the right to man and operate itsplant during the strike. This means that if a strikerfollowed by a referenceto stone-throwing and name-calling, came hisstatementthat the 28th"was quiet," and on redirect he stated he did notrememberany rock-throwing on that date.13He mentioned"at least three"as within Respondent's purpose todischarge. This numberincreasedto five by July 30, and five were in factdischarged. UNITED STATES GYPSUM CO.533chooses not to return, a new employee is hired andtrained to do his job and the striker has been legallyreplaced. He will go on layoff status and have to waitfor an opening _ when and if the Union ever ends itsstrike.Approximately sixty hourly and salaried employees arealready working. It is my plan to begin now to contactour normal sources for obtaining new employees.Therefore, if you do plan to end the strike as anindividual and return to work, I suggest you do itpromptly while openings are available.14Griffin met with the unit employees on Sunday, the 28th,and they voted approval of the terms submitted, 24-11.15According to his testimony, he tried to reach Alteneder athome to advise him of the employees' action, but Altenederwas not there, so he called the mediator and reported theevents to him; the following morning Griffin again tried tocontact Alteneder on two occasions, and both times awoman answered the phone and informed him thatAlteneder was busy getting the plant back into operation;later that day or the next morning, he reported to themediator his inability to contact Alteneder, but finally, onthe 30th, in response to another phone call, Altenedercalled back, and Griffin informed Alteneder about the voteand requested a meeting; he initiated three conversationswith Alteneder that day, Alteneder returning the call eachtime; in one of these conversations Alteneder raised thequestion of the Union's membership, and Griffm told himhe had 32 members eligible for strike benefits 16 butexplained that this figure represented less than the totalmembership since membership for 3 months is required forsuch eligibility under the Union's constitution and strikebenefits were also conditioned on performance of picketingduty;Griffin also told him the Union represented amajority of the employees; however, Alteneder continuedto question the majority status, and Griffin said "if youdon't believe us take it to the ballot box"; in the finalconversation that day Alteneder told him that "if theUnion backed off and did not bother them for 30 days"Respondent would not contest an election. Griffin testifiedthat this was the "only" occasion Alteneder told him to"take it to the box," but then stated that Alteneder hadalso said that on the 25th. He could not recall whether hetold Alteneder he would call him on the 31st.Griffin further testified that he knew the Union repre-sented a majority of the employees because its booksshowed that a majority belonged to the Union. He wasunable to demonstrate this through any records producedat the hearing.17 It was stipulated, however, on the basis ofunion dues records, that the Union had 40 members at thetime. Griffin credibly testified, in addition, that six or sevennew members were initiated in July who were not reflectedin those records because of the absence of an obligation topay the initiation fee or dues during a strike.Alteneder testified that the mediator called him on July29 and informed him that the employees "had ratified myoffer or something like that"; he replied that it was strangehe had heard nothing from the Union about it and thepicket line was still up, and the mediator responded that itseemed that both he and Griffin were "playing around";that he called Griffin all three times on July 30; that in thefirst conversation Griffin "made some comment about themembership having ratified something but he did not knowwhat it was," and that Griffin then raised the question ofdiscipline and the possibility of dropping the various legalproceedings Respondent had instituted against the Union,saying he would have to talk to his lawyer and they couldthen "start bargaining"; that the second conversation laterthat morning was "about the same" as the first except thatAlteneder may have clarified his last proposal; that in thethird conversation Alteneder modified his proposal, indi-cating his willingness to drop the legal proceedings in aneffort to end the strike, and suggested that the wage andfringe benefit provisions be put into effect at once. Griffinsaid he would discuss it with counsel and-call Alteneder thenext morning; and that at no time on the 30th did Griffinsay the Union represented a majority of the employees.3.The unilateral grant of benefits and withdrawalof recognitionAbout 4 or 4:30 p.m. on July 30, after his thirdconversation with Griffin, Alteneder discussed with hisattorney the' number of people who were crossing thepicket line to go to work and the general situation in theplant and had a similar discussion the following day.Griffin did not call on the 31st. That day Alteneder postedthe following notice in the plant:I AM PLEASEDTO ANNOUNCE THAT EFFECTIVE TODAY, ALLHOURLY JOB WAGE RATESHAVEBEEN INCREASED 9%.IN ADDITION,EFFECTIVEAUGUST 1, 1974,WE HAVE MADESIGNIFICANT IMPROVEMENTS IN THE PENSION AND GROUPINSURANCE PLANS WHICHWILLBE OUTLINED TO YOU INDETAIL BY THE PERSONNEL DEPARTMENT WHEN THEOPPORTUNITY PERMITS. IF YOU HAVE ANY QUESTIONSREGARDING YOUR NEW RATE,SEE YOUR SUPERVISOR.On August 1, at 4:46 p.m., he sent the following mailgramto Griffin:THISMAILGRAM IS A CONFIRMATION COPY OF THEFOLLOWING MESSAGE:AS OF JULY 31 1974 WE NO LONGER RECOGNIZE IAMDISTRICT 57 OR ANY OTHER UNION AS REPRESENTATIVEOF OUR EMPLOYEES BECAUSE OF A GOOD FAITH DOUBT ASTO ANY UNION HAVING MAJORITY STATUS ALL PREVIOUSCONTRACT OFFERS ARE NO LONGER IN EFFECT FOR THESAME REASON14He testified in this connection as follows:Q.Prior to July 31st had you sent a letter to the employeesindicating there was an injunction that would limit the picketing to sixpeopleand youwere going to start replacing strikers?A.That we could, or that we definitely would, Dust don't recall.15Nineteen of the thirty-five present wereunion members.16Griffin testified Alteneder specifically asked thatquestion.17General Counsel does not contend otherwise. 534DECISIONSOF NATIONALLABOR RELATIONS BOARDAnd he had delivered by hand to emploeee Garvin 18 theoriginal message on company stationery at 5:28 p.m. whenGarvin arrived for work.19Alteneder testified on direct that he based his asserted"good faith doubt" 20 on "several" factors: A majority ofthe employees had crossed the picket line; Griffin had notclaimed a majority on July 30 and had sounded as thoughhe represented a minority; "numerous comments I had hadfrom employees working inside the plant"; 21 the failure offour named employees to cross the line for fear of injury;and information, that Local 1386 22 had not participated ina recent 'International election.On cross-exammation;Alteneder testified that his information as to the non-participation of Local 1386 came from a newspaper articlein the spring of 1974 that he had not even read but hadbeen called to his attention by Respondent's counselsometime during the,strike. He admitted that nowhere inhiseight-page affidavit given in the course of theinvestigation did he mention any of the last three factorsthathe testified underlay his decision to withdrawrecognition. In fact he admitted that his affidavit hadtruthfully stated that he had had no conversations withemployees as to whether the Union still represented them.He also admitted that the "primary" or "biggest single"reason for such withdrawal was the number of employeeswho crossed the picket, line on the 31st or who hadannounced they would but added that "there were severalother reasons too."Alteneder also testified on cross that on the first day ofthe strike 8 employees (of 123) crossed the picket line; thatby July 25 the number had increased to "perhaps themiddle twenties"; that by the 29th he estimated it at "thehigh thirties," and by July 30 it had grown to 48, which hisattorney advised him was not sufficient; but that on the31st he "th[ought] it was 66 that crossed the lines and 3were scheduled off and 1 was sick." These figures for the31st were stipulated by the parties, as was the size of theunit at that time-117 or 122, depending on whether 5potential dischargees 23 subsequently disciplined are to becounted. Alteneder conceded that his letter of July 26played some part in the employees' decision to cross thepicket line by conveying the information concerningissuance of the injunction and the hiring of replacements.The final contact between Griffin and Alteneder oc-curred on August 2 when Griffin called and acknowledgedreceipt of the' mailgram withdrawing recognition. Griffingave no additional testimony concerning the conversation.Alteneder testified that Griffin asked whether the employ-ees would be called back to work, and he said they wouldexcept for those discharged for picket line misconduct; thatrsGarvin was president of Local 1386 and a member of the Union'sbargaining committee.19Garvinhad talked with Alteneder that morning to arrange his returnto work.20At the hearing he stated that the reason for withdrawing recognitionwas that he "no longerbelieved" the Union represented the majority.21 Such employees were unidentified and their number not specified. Thecommentsconsisted of "such things as 'if we win this one, will the union begoneafter this is over?' Or, `when this is all over, will the bastards be gone?'This sort of thing."22Local 1386 is not a party to the contract, the contract specifically soproviding.23Beyond thefive mentioned above.in responses to Griffin's further question as to whetherRespondent would pursue its charge before the Board anditscivilaction,he said no; and that Griffin did notchallenge the withdrawal of recognition or assert majoritystatus.B.Analysis1.The failure to _bargamThe basic settled legal principle generally controlling acase where an employer withdraws recognition from anincumbent union following the expiration of the certifica-tion year or upon the expiration of a contract entered intowithout a certification is that the union majority represent-ative status is presumed to continue subject to theemployer's opportunity to show either that the union didnot in fact enjoy majority support at the time of the refusalto bargain or that it had a reasonable doubt, objectivelygrounded, that the union retained such support.WandaPetroleum, Division of Dow Chemical Company,217 NLRBNo. 62 (1975);Bartenders,HotelMotel and RestaurantEmployers Bargaining Association of Pocatello, Idaho and itsEmployer-Members,213 NLRB 651 (1974).24 Respondentcontends, first, that this principle as normally applied isinapplicable here, relying on the acknowledgedly "uniquetheory" (Brief p. 30) that the last sentence of article II,section 1, of the 1973-74 contract,supra,and the Union'sletterof June 28, 1974, demanded as "compliance"therewith, operated as a waiver of the usual presumption ofcontinued majority status; and second, that the evidencehere sufficed to overcome such presumption in any event. Ifind no meet in either contention.25Taking the latter point first, I find that. Respondent hasfailed to sustain its burden of establishing the objectivereasonableness of its asserted doubt of the Union'scontinued majority and hence of rebutting the presumptionflowing from the certification (if not also from thecontract).Alteneder's testimony asserted five bases for his allegeddoubt on July 31:'1 (1) A majority had crossed the picketline; (2) Griffin's failure in the final conversation on July30 to claim majority status and his reference to only 32employees as eligible for strike benefits; (3) generalconversations with employees working in the plant repudi-ating the Union; (4) knowledge that additional employeeswould have crossed the line but for fear of physical harm;and (5) information that Local 1386 had not participated ina recent International election. Alteneder conceded that hehad failed to-mention the last three of the above factors inthe affidavit he furnished the Board agent in the course of24TheBoard hasyet to articulatea rationalefor the majority'sagreement inWandawith the dissent's disavowal of "good faithlanguage,"theretofore pertinentinmattersof this kind(PocatelloBartenders, e.g),while excepting to the dissent's reliance in thisconnection onLindenLumber Division, Summer & Co,190 NLRB 718,(1971), affirmed 419 U S.301 (1974).It is one thing to dispensewith good faith wherethe electoralprocess isthe order of the day; it is quite another whena reasoneddoubt isthe precondition to the employer's right to anelection or to refusecontinuedrecognition.25Respondenturges, in addition, that the Union sufferedan actual lossof majority, but if the evidence does not showthe requisite doubt, still lesswill it prove the loss here or even shiftthe burden in this regard. UNITED STATES GYPSUM CO.the investigation of thiscase.Moreover, the alleged adversecommentscame from vague sources and indeed mostly byway of hearsay from "the department heads in theplant." 26 Alteneder could not recall the name of a singleemployee in this connection, so' to the extent that suchreportsmay be credited at a1127 they might well haveemanated from employees who had always opposed theUnion and hence reflected no defection whatever. As tothe four identified employees who allegedly complained oftheir fear of crossing 'the picket line, but none of whomtestified, not only were they so few, but as far as the recordshows they could well have been among those included inAltender's second ground, i.e., the declining membershipof the Union 28They could also have been among thegroup that crossed the line by July 31. Alteneder's finalreason, likewise asserted for the first time at the hearing,apart from its dubious derivation, appears quite irrelevantfor two reasons: As Respondent itself observes, the Localisnot a party to the contract; and in any event its failure toparticipate in certain internal union affairs hardly needsexplaining to the Employer in order to avoid the latter'sdrawing an inference of loss of 'et al,`196 membership as a"reasonable"basis -for the further inference that itsemployees no longer want the Union to represent them inbargaining.Hinging bargaining rights on such free specula-tion by employers would subject unions to a form ofdisestablishment not in keeping with the Act's object ofstability in industrial relations. For these reasons I do notbelieve any of the last three factors mentioned above werein Alteneder'smind when he reached his decision towithdraw recognition; nor would they, either singly or incombination, have -constituted an objective basis for areasonablebelief that the Union had lost its majoritystatus.Alteneder's second asserted reason for his decision wasthat Griffin had failed to claim majority representation onJuly 30 and had indeed indicated minority status byacknowledging that only 32 employees were getting strikebenefits.IcreditGriffin,however, that he did claimmajority status that day and that his reference to the 32employees receiving strike benefits was in response to aspecific inquiry by Alteneder to whom Griffinsimultane-ously explaineditsmeaning,i.e.,its inadequacy as arelevant measureeven of union, membership.` I can see noreason whatever why Griffin would have volunteered suchinformation or even responded with it except by way ofestablishingitas a base on which he predicated theUnion's majority.Moreover, it is well settled that membership in a unionor financial support is- not necessary to establish itsrepresentativestatus.Terrell Machine Company,173 NLRB1480, 1481, enfd. 427 F.2d 1088, 1090 (C.A. 4, 1970), cert.denied 398 U.S. 929 (1970);Harpeth Steel, Inc.,208 NLRB545 (1974);WashingtonManor, Inc., doingbusiness asWashingtonManor Nursing Center (North),211 NLRB 324(1974);N.LR.B. v. Gulfmont Hotel Company,362 F.2d 588,26 SeeAllied IndustrialWorkers, AFL-CIO, Local No 289 v. N.L KB.,47 6 F.2d 868,88i-882(C.A.D.C., 1973). -27Cf.Massey-Ferguson,Inc.,184NLRB640, 641`(1970);San LuisObispo County,and Northern Santa Barbara County Restaurant and TavernAssociation,et al,196 NLRB 1082, 1087 (1972)535'592 (C.A. 5, 1966);Pocatello Bartenders, supra;OrionCorporation,210 NLRB 633 (1974), enfd. 515`F.2d 81, 83-85 (C.A. 7, 1975). Hence the absence of majoritymembership or financial support will notsustainthe doubtrequired by the Act, although it is a factor to be consideredalong with all of the surrounding circumstances.ConvairDivision of General Dynamics Corporation,169 NLRB 131,134-135 (1969). Where, as here, there has been virtually noturnover, minority membership characterized the situationon the very day of the last election, and the Uniongarnered 70 percent of the votes at a time when itsmembership included only 47.3 percent of the bargainingunit, the Union's minority membership status on July 30could not have provided a reasonable basis for believingthat the Union no longer was desired by a majority of theemployees to represent them in bargaining. Any otherconclusion would entirelyeliminatethe presumption ofcontinuing majority flowing from the certification. If anymeaningful presumption attaches at all it must require at abareminimum that grounds for overcoming it arise atsome point subsequent to the election. The only suchpossible ground here would be not minority membership assuch but the decline in the size of the minority. Cf.PeoplesGas System,Inc., 214 NLRB No. 141 (1974). However, themembership drop here was not substantial, going at mostfrom 47.3 percent to either 39.3 percent or 37.7 percent,depending on whether the unit numbered 117 or 122.Assuming the same proportionate relationship on July 30as existed on the day of the last election betweenmembership and the choice of a bargaining agent, the 37.7percent membership figure indicated 55.8 percent of theemployees stillwanted the Union as their bargainingrepresentative.29Hence this factor adds nothing to the last three by way ofproviding an objectively reasonable basis for doubting theUnion's continued majority. - Significantly,Respondentdoes not contend otherwise. On the contrary, as statedabove,Alteneder testified that as of July 30 he "stillbelieved that [the Union] represented a majority of theemployees"; and Respondent stipulated that until July 31it "did not have sufficient doubts to withdraw recognitionor to refuse to bargain -with the union," and indeed that"up to July, 31st, 1974, if there had been an agreementbetween the parties, the company would have signed thecontract." The issue on this phase of the case thus reducestowhether Respondent's "primary" asserted reason-thecrossing of the picket line on July 21-supplied theessentialelement.Alteneder admitted on cross-examination that only eightemployees crossed the picket line on the first day of thestrike (July 8); that aslate asJuly 25 the number hadincreased only to "perhaps the middle twenties"; that evenby July 29, when the employees may be deemed to havereceived Alteneder's letterof July 26, it had grown only asfar as "the high thirties"; and that it was not until the 31stthat a majority reported for work.28Two of thosenamed-Foltz and Stone-had been members as of1969.29Respondent posits a more substantial decline in membership, relyingon evidenceIhave discounted (fn.5,supra)and ignoringGriffinstestimony,which I havecredited, of 6 or 7members in1974 in addition tothe 40 stipulated in accordance with the dues records. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDNeither an employee's initial failure to support a strikenor his subsequent abandonment of the, strike provides areasonable basis for a belief that he does not desire thestriking union to continue to represent him in bargaining.IndustrialWorkers,Local 289 v. N.L.R.B., supraandcasestherecited;Coca-Cola BottlingWorks,, Inc.,186NLRB 1050, 1053 (1970);Palmer Asbestos & RubberCorporation,160 NLRB 723, 730 (1966);Cavalier Divisionof Seeburg Corporation and Cavalier Corporation,192NLRB 290, 305 (1971);Anvil Products, Inc.,205 NLRB709 (1973). Although as Respondent urges, the Board hasconsidered this factor in numerous cases as part of thetotality of the evidence, it does not aid Respondent in theinstant circumstances. Respondent contends in effect thatthe employees honored the picket line only because of thefear of crossing it and that their ultimate crossing of theline despite the physical risk shows they no longer wantedthe Union's representation. The difficulty with this positionis twofold. First, the physical risk had dwindled substan-tially since the early days of the strike. The complaint inCase 8-CB-2430, for,example, issued August 23,30 specifies19 incidents or groups of incidents of violence, only 3 ofwhich occurred after July 12, and the latest of whichoccurred July 24.While I do not credit Alteneder'stestimony of any substantial violence thereafter, bothbecause of his lack of specificity and the absence of anycontempt proceeding following issuance of the injunctionon July 23 despite his testimony,that the intensity of theviolence increased as the strike continued, even he testifiedthat the 28th "was quiet." Yet by the 29th the number ofreturnees was still less than 40. The substantial increasethereafter, in my opinion, clearly flowed from a superven-ing factor, namely, the impact of Alteneder's letter-of July26, presumably received by all the employees by Monday,the 29th, and their growing realization that each day'sdelay in returning to work increased the danger of findinga full complement. The intention disclosed by the letterwas unmistakable: Partial operation of the plant was nolonger satisfactory and Alteneder "must now movepromptly to fully man" it; only "some" jobs were "stillavailable," and "delay" left "no choice but to promptly fillyour job" from the applicants "wedonow have" and fromamong whom Respondent had "already started hiringreplacements." Respondent's attempt to belittle this plainwarning is not convincing. To argue that the'employees"know the Employer had only hired a few new people andthe rural small town location of the plant made `massreplacement impractical" is to say that the employeesshould have ignored the plain language of the letter.Alteneder himself was not so naive as he conceded that hisletter played some part in inducing the return to work.31To the extent that the rural character of the plant's locationmay have affected the decision of the returning employees,30 Based onan amended charge filed August 1431 Indeed, soclear is the import of the letter that Alteneder's earlierinability to recall whether it had indicated only that "we could" rather thanthat "we definitely would" replace the strikers (fn 14,supra)brings hisentirecredibility into question32As for Respondent's comment that Shaw was the only witness at thehearing with such knowledge and that he gave no testimony on this point, itmust be assumedthat Respondent could have produced its own witnessesconcerning the matter.Iwould infer that it influenced their return because of theparticularly limited job opportunities in, such a smallcommunity in a time, of economic recession. I find that thefear, generated by the letter, of exclusion; from employmentwas crucial in persuading at least enough employees to,return to make up for what Respondent itself conceded tobe an, insufficient doubt on July 30. Thus, this groundtoo-thesine qua nonof Respondent's attack on thepresumption of continued majority-is inadequate.Similarly lacking merit is Respondent's contention thatthepresumption is inapplicable by,reason of the, lastsentence of article II, section 1, of the 1973 contract andShaw's letter of June 28, 1974, demanded as "compliance"therewith.As Respondent notes, the , record does notspecifically disclose how the clause ,happened to get intothe contract 32 It does, disclose, however, a persistent andconstantquestioning of theUnion'smajority statusthroughout their long bargaining history, even when, as inthe instant negotiations, , Respondent admittedly lackedany reasonable basis for doubt and indeed "still believedthat [the Union] represented a majority of the employees,"and despite the Union's repeated assurances to that effect:The record also reveals that before commencing seriousnegotiations in 1974 Respondent pressed for and insistedupon assurances of amembershipmajority as "compliancewith Article II of the [1973] contract." It is a fair inference,therefore,and I find, that, at some point in— the pastRespondent demanded the inclusion of such a clause andthe Union agreed. What motivated such acquiescence bytheUnion in a clause insistence upon which, to impassewould have violated 'Respondent's bargaining obligation33can only be speculated upon. What is clear is that by use ofthisdeviceRespondent managed to avoid the filing ofanother representation petition and developed what itdeemed a means of avoiding the impact of the usualpresumption of majority in future bargaining. The Union'sacquiescence, however, both' in the' contract clause and inthe demand for "compliance" therewith, imports-nothingmore than capitulationto superior- strength. -This, is not a case likeHayworth Roll and Panel Company,130NLRB 604 (1961), where the, union voluntarilyundertook to prove its majority status through the numberof employees it had on checkoff; or even likeDimarcBroadcasting Corporation d/b/a KCKC,204 NLRB' 378(1973), where the Board majority''found'the union to havereneged on its acceptance of the employer's "request" toreprove its majority status.34 In the face of Respondent'sadamancy here the Union had three alternatives: It couldhave filed a petition; it could have refused to consider theclause and filed a charge if Respondent persisted; or itcould have, as it did, taken the easy way in the hope ofavoiding litigation by providing the demanded assurance.But having done so did not, in my opinion, waive the33CfN L R B. v. Wooster Demston of Borg-Warner Corporation,356 U.S342 (1958).34Moreover,Dtmarc,'relied on by Respondent, did not hold that theunion's acquiescence in the employer's request constituted a waiver of theusual presumption of continuing majority On the contrary, the Boardspecifically acknowledged the presumption, holding only that in view of theunion's agreement to reprove its majority the employer's refusal to meetpending such demonstration by the union did not amount to a refusal tobargain UNITED STATES GYPSUM CO.537presumption of continuing majority flowing from thecertification.Assuming waivability by the Union of what isat leastin part a right of the employees who had elected theUnion and thereby imposed a duty upon it to representthem, the presumption was not waived here. There is nonecessary inconsistency- between relying on the right tobargain independent of a membership majority andacquiescingin the demand for a statement of membershipmajority in order to get Respondent to honor its obligationwithout a lawsuit.35 And certainly there was no waiver of apresumption deriving from the certification itself by virtueof a provision in a contract that had expired, particularly aprovisionwhich even during its life did not become "amandatory topic of future bargaining"(Allied Chemical &AlkaliWorkers of America, Local Union No. 10 v.Pittsburgh Plate Glass Company, Chemical Division,404U.S. 157, 187 (1971))36Accordingly, Respondent breached its bargaining obli-gation byceasingto recognize and breaking off negotia-tionswith the Union notwithstanding the absence of anobjectively grounded reasonable doubt of the Union'scontinuedmajority statuS.372.The unilateral changesIt follows from the foregoing that Respondent's admittedunilateralchanges in wages and other terms and conditionsof employment, declared on July 31 on the theory thatRespondent's obligation to continue bargaining with theUnion had'ceased,constituted a further violation ofSection 8(a)(5).San Luis Obispo County, et al.196 NLRB1082, 1088(1972).5.By withdrawing recognition from the Union asexclusive representative of the employees in the aforesaidbargaining uniton July 31,1974, and thereafter failing andrefusing to bargain with the Union,Respondent hasviolated Section 8(a)(5) and(1) of the Act.6.By unilaterally changing the wages and other termsand conditions of employment of the'employees in theaforesaid bargaining unit Respondent has violated Section8(a)(5) and(1) of the Act.7.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.THE REMEDYRespondent will be ordered to cease and-desist from theunfair labor practices found and from any-like or relatedconduct, but nothing contained in my recommended Orderwill require or authorize Respondent to withdraw ordiscontinue any wage increase or other employee benefitspreviously announced_or, granted save as may be requestedby the Union. Moreover, in order to effectuate the policiesof the Act my recommended Order will also requireRespondent to recognize the Union,, and, upon request, tobargain with it as the exclusive representative of all theemployees in the aforesaid appropriate unit and, if anunderstanding is reached, to embody such understandingin a signed agreement.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER38CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.At all times material herein the following has beenan appropriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act:Allproduction and maintenance employees at theGenoa, Ohio plant including the engineering clerk, thestoreroom clerk, the chief tester and kiln relief foremen,but excluding temporary employees, packing reliefforemen, office clerical employees, and professionalemployees, guards and supervisors as defined in theAct.4.At all times material herein the Union has been, andnow is, the exclusive representative of all employees in theaforesaidappropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.35Respondent always had the privilege of filing its own petition if itcould show an objectively grounded reasonable doubt of the continuedmajority statusUnited States Gypsum Company,157 NLRB 652 (1966)36 Indeed,at theverymoment of its insertion in the contract,the clausewas nothing more than a self-serving statement Absent a showing of anobjectivebasisfora reasonable doubt at that time,Respondent'srecognition of the Union could notlawfullyhave been"based solely" on anyassurance of majority membershipUnited States Gypsum Company, its -officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Failing or refusingto recognizeand bargain collec-tivelywith District No. 57, International Association ofMachinistsandAerospaceWorkers,AFL-CIO (theUnion), as the exclusive representative of its employees inthe following appropriate unit concerning wages, hours,rates of pay, and other terms and conditions of employ-ment:All production and maintenance employees at theGenoa, Ohio plant including the engineering clerk, thestoreroom clerk, the chief tester and kiln relief foremen,but excluding temporary employees, packing reliefforemen, office clerical employees, and professionalemployees, guards and supervisors as defined in theAct.(b)Announcingor granting wage increasesor otheremployee benefits without theagreementof the Unionexcept as permitted by law, but nothing contained herein37Cases citedby Respondent not specifically treated herein are eitherlegally inappositeor factuallydistinguishable.38 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of theRules and Regulations, be adoptedby theBoardand becomeitsfindings,conclusions,and Order, and all objections theretoshall bedeemed waivedfor allpurposes. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDshall require or authorize Respondent to revoke, withdrawor discontinue, save as may be requested by the Union, anywage increase or other employee benefits heretoforeannounced or granted.(c)In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the National LaborRelations Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Recognize and, upon request, bargain with the Unionas the exclusive representative of its employees in theaforesaid appropriate unit with respect to wages, hours,rates of pay, arid- other terms and conditions of employ-ment and, if an understanding is reached, embody theterms of such understanding in a signed agreement.(b) Post at its facilities located at Genoa, Ohio, copies ofthe attached notice marked "Appendix." 39 Copies of saidnotice, on forms furnished by the Regional Director forRegion ' 8, after being duly signed by Respondent'sauthorized representative, shall be posted immediatelyupon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be' taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 8, in writing,within 20 days of the date of this Order, what steps havebeen taken to comply herewith.to a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn 'Agency, of the United States GovernmentWE WILL NOT fail or refuse to recognize and bargainwithDistrictNo. 57, International Association ofMachinists and Aerospace Workers, AFLrCIO, as theexclusiverepresentativeof our employees in thebargaining unit in which we bargained with that unionuntil July 30, 1974.WE WILL NOT make any changes in the workingconditions of our employees without the agreement, ofthe Union except as may be permitted by law, but wewillnot revoke any employee benefit already an-nounced or granted unless the Union specifically sorequests.WE WILL NOT interfere with, restrain, or coerce ouremployees in any similar way regarding their rightsunder the National Labor Relations Act.WE WILL, upon request, bargain collectively with theabove-named Union as the exclusive representative ofallour employees in the bargaining unit mentionedabove, with regard to wages and all other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signedagreement.as In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in'the noticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted PursuantUNITED STATES GypsumCOMPANY